

116 HR 7342 IH: Federal Small Businesses Contractor Prompt Payment Reporting Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7342IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Crow (for himself and Mr. Balderson) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require a report on accelerated payments to certain small business concerns, and for other purposes.1.Short titleThis Act may be cited as the Federal Small Businesses Contractor Prompt Payment Reporting Act.2.Report on accelerated payments to certain small business concerns(a)ReportNot later than 3 months after the date of the enactment of this Act, the head of each Federal agency shall submit to Congress a report on the timeliness of payments made to a covered prime contractor. Such report shall include—(1)the date on which the Federal agency began providing accelerated payments in accordance with section 2307(a)(2) of title 10, United States Code, or paragraphs (10) and (11) of section 3903(a) of title 31, United States Code, as applicable, to a covered prime contractor;(2)of contracts to which such sections apply, the amount and percentage of covered contracts with accelerated payment terms in accordance with such sections; and(3)whether and on what date the agency discontinued implementation of the Office of Management and Budget Circular M–11–32 titled Accelerating Payments to Small Businesses for Goods and Services (issued September 14, 2011).(b)DefinitionsIn this Act:(1)Covered prime contractorThe term covered prime contractor means—(A)a prime contractor (as defined in section 8701 of title 41) that is a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)); and(B) a prime contractor that subcontracts with a small business concern.(2)Covered contractThe term covered contract means a contract entered into by a covered prime contractor—(A)on or after August 13, 2018, with respect to a contract entered into the head of an agency (as defined in section 2302 of title 10, United States Code); or(B)on or after December 20, 2019, with respect to a contract entered into with the head of an agency (as defined in section 3901 of title 31, United States Code).(3)Federal agencyThe term Federal agency has the meaning given agency in section 551(a) of title 5, United States Code. 